PER CURIAM.
This is an appeal from an order of the Florida Real Estate Commission affirming its denial of appellant’s application for registration as a real estate salesman. Upon review we find that the order of the Commission of October 9,1978, contains no findings of fact or conclusions of law as required by Section 120.59(1), Florida Statutes (1977). Accordingly, this cause is remanded with directions that the Commission enter an amended order in compliance with the provisions of Section 120.59(1) within thirty days of this decision.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.